 


116 HRES 741 EH: Providing for consideration of the bill (H.R. 4) to amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes, and providing for consideration of the resolution (H. Res. 326) expressing the sense of the House of Representatives regarding United States efforts to resolve the Israeli-Palestinian conflict through a negotiated two-state solution.
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 741 
In the House of Representatives, U. S.,

December 5, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4) to amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes, and providing for consideration of the resolution (H. Res. 326) expressing the sense of the House of Representatives regarding United States efforts to resolve the Israeli-Palestinian conflict through a negotiated two-state solution. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4) to amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 326) expressing the sense of the House of Representatives regarding United States efforts to resolve the Israeli-Palestinian conflict through a negotiated two-state solution. The amendments to the resolution and the preamble recommended by the Committee on Foreign Affairs now printed in the resolution, modified by the amendments printed in part B of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble, as amended, to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs. 
 
Cheryl L. Johnson,Clerk.
